Name: Commission Regulation (EEC) No 407/93 of 23 February 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 47/16 Official Journal of the European Communities 25. 2. 93 COMMISSION REGULATION (EEC) No 407/93 of 23 February 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p . 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. 25. 2. 93 Official Journal of the European Communities No L 47/ 17 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 New potatoes 32,71 1307 243,41 63,48 214,89 8 533 26,02 60713 71,47 26,82 120 0702 00 9of Tomatoes 66&gt;23 2 647 492,78 128,51 435,05 17276 52,68 122910 144,68 54,30 1.30 0703 10 19 Onions (other than seed) 9,84 393 73,21 19,09 64,64 2567 7,82 18262 21,49 8,06 1.40 0703 20 00 Garlic 195,95 7831 1457,97 380,23 1287,16 51 115 155,88 363648 428,07 160,66 1.50 ex 0703 90 00 Leeks 18,89 760 140,86 36,87 124,58 4926 15,16 33993 41,48 15,34 1.60 ex J704 10 101 c lifl 57gl 2331 43g gl n334 3854g 15J33 4314 104614 22738 4506ex 0704 10 90 | 1.70 0704 20 00 Brussels sprouts 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1 265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 101,89 4072 758,10 197,71 669,29 26578 81,05 189087 222,58 83,54 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 35,35 1 412 263,02 68,59 232,21 9221 28,12 65604 77,22 28,98 1,110 0705 1 1 9o| Cabbage lettuce (head lettuce) 130,32 5208 969,64 252,87 856,04 33994 103,67 241849 284,69 106,85 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 29,52 1 246 232,51 60,55 203,65 7 364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 101,41 4053 754,54 196,78 666,15 26453 80,67 188200 221,54 83,15 1 150 0707 00 191 Cucumbers 116'26 4646 865&gt;05 225'60 763'70 30328 92'48 215761 255,98 95,32 1 160 0708 10 9o( Peas (P*sum sativum) 295,26 11801 2196,86 572,93 1939,40 77020 234,88 547942 645,02 242,09 1 . 170 Beans : U 70-1 J7082 ® 10) Beans (Vigna spp., Phaseolus 1?215 6g8() 2 280&gt;88 334,04 1 130,81 44906 136,94 319478 376,08 141,150708 20 90J spp.) r U7 °'2 BeanS (PJ?aSi °luS ssP- Vttlga' 269,28 10762 2003,55 522,52 1768,83 70243 214,21 499728 588,27 220,780708 20 90J rts var. Compressus Savt) ' ... 1.180 ex 0708 90 00 Broad beans 92,83 3 894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 82,23 3286 611,86 159,57 540,18 21451 65,41 152611 179,65 67,42 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 544,12 21747 4048,40 1055,80 3574,11 141933 432,84 1009755 1 188,66 446,12 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 161,24 6 444 1 199,67 312,87 1 059,12 42059 128,26 299223 352,23 132,20 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 47,42 1895 352,87 92,02 311,53 12371 37,72 88015 103,60 38,88 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1 059,4 2384427 3138,97 1 157,8 1.240 0709 60 10 Sweet peppers 95,37 3 812 709,63 185,07 626,50 24879 75,87 176998 208,35 78,20 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 41,04 1640 305,37 79,64 269,59 10706 32,64 76166 89,66 33,65 fresh 2.30 ex 0804 30 00 Pineapples, fresh 50,92 2 035 378,87 98,81 334,49 13283 40,50 94499 111,24 41,75 2.4 ° ex 0804 40 10 1 Avocados, fresh 83,91 3354 624,38 162,83 551,23 21 890 66,75 155733 183,32 68,80 ex 0804 40 901 ' No L 47/18 Official Journal of the European Communities 25. 2. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 1 ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 080710 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90| ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 136,37 5450 1014,65 264,61 895,78 35573 108,48 253076 297,91 111,81 33.49 1 338 249,23 64,99 220,03 8 737 26,64 62163 73,17 27,46 33,99 1358 252,91 65,95 223,28 8866 26,04 63081 74,25 27,87 19.50 784 145,41 38,06 128,60 5085 15,65 35091 42,83 15,84 76,49 3 057 569,13 148,42 502,45 19953 60,84 141953 167,10 62,71 33,94 1356 252,54 65,86 222,95 8 854 27,00 62989 74,15 27,82 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 52,63 2103 391,65 102,14 345,76 13730 41,87 97685 114,99 43,15 34.36 1373 255,68 66,68 225,73 8964 27,33 63774 75,07 28,17 150,60 6019 1 120,54 292,23 989,26 39285 119,80 279486 329,00 123,48 29.21 1167 217,33 56,68 191,87 7619 23,23 54208 63,81 23,95 55,29 2209 411,38 107,28 363,18 14422 43,98 102607 120,78 45,33 148.32 5928 1 103,54 287,80 974,25 38689 117,98 275246 324,01 121,60 68,08 2 721 506,55 132,10 447,20 17759 54,15 126344 148,73 55,82 51.22 2047 381,11 99,39 336,46 13361 40,74 95057 111,89 41,99 130.33 5209 969,69 252,89 856,09 33996 103,67 241861 284,71 106,85 56.37 2253 419,42 109,38 370,28 14704 44,84 104613 123,14 46,21 65,45 2 616 487,03 127,01 429,97 17075 52,07 121476 142,99 53,67 74,63 2982 555,29 144,82 490,24 19468 59,37 138 502 163,04 61,19 149,80 6026 1116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 131,05 5 272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 83.23 3326 619,32 161,51 546,76 21712 66,21 154471 181,84 68,24 25. 2. 93 Official Journal of the European Communities ino L 4//i Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfn Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 200,31 8006 1 490,40 388,69 1 315,79 52252 159,34 371738 437,60 164,24 2190 0809 40 Plums 103'46 4135 769,83 200'77 679'64 26989 82'30 192013 226'03 84'83 2'200 0810 10 9ol Strawberries 346,92 13865 2581,23 673,17 2 278,82 90495 275,97 643812 757,88 284,44 2.205 0810 20 10 Raspberries 1 178,8 47116 8 771 ,0; 2287,46 7 743,49 307506 937,77 2187687 2 575,29 966,55 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6 779 1 268,11 329,16 1111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 44,72 1799 333,48 87,28 294,93 11662 35,90 80473 98,21 36,33 Planch.^ 2.230 ex 0810 90 80 Pomegranates 97,15 3883 722,86 188,51 638,17 25342 77,28 180296 212,24 79,65 2.240 ex 0810 90 80 Khakis (including Sharon 100,39 4012 746,93 194,79 659,42 26186 79,86 186301 219,31 82,31 fruit) 2.250 ex 0810 90 30 Lychees 138,27 5526 1028,79 268,30 908,26 36068 109,99 256603 302,06 113,37